DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 21 includes “heat seal the cut tubing”.  This is deemed distinct from the originally filed claims because claim 21 (Group II) is related to claims 1, 6-7, 11, and 22-26 (Group I) as pointing out to different species.  
In this case, the new added claim of Species II, of the new added claim (Group II) related to heat seal of the cut tubing, while Species I, of the originally filed claims (Group I) related to heat seal of the tubing, not necessary to be “cut tubing”, as of individual bags.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 11, and 22-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benovitz et al. (U.S. Patent No. 5,993,368).
Regarding claims 1 & 22: Benovitz discloses a system for making a bag, the system comprising: a bagmaker (Figs. 1-3); the bagmaker including: at least two roller modules for supplying and directing feeding of tubing (Figs. 10-12; via feed rollers 60/62, 42/42’, and/or variable speed rollers 92/94 and 194); a motor for selectively causing motion of one of the at least two roller modules (Figs. 3 & 10; via the motor controlling the belt rollers 60/62, while having 42/42’ free rotation); a bag cutter (via “The pouches can be made by cutting various predetermined widths and lengths of material”; Fig. 1; via cut/perforation lines 180 to separate the bags); a heat sealing device (abstract; “heat-sealing the sheet across the width of the sheet”); and a controller (Fig. 3; via control unit 99) configured to selectively control operation of the bagmaker to: feed a selective length of the tubing; cut the tubing; and heat seal the tubing to form at least one closed and sealed end thereof (Fig. 3; via 99 to control all modules of the bag making machine, including the variable feeding speed rollers 92/94).
Regarding claim 6: wherein each module roller is for making a respective width of the bag (Figs. 3, 12, & 13; via 60/62 and/or 92/94; “the width of the seal can vary as necessary for the application”).
Regarding claim 7: wherein the module roller comprises: a body; a drive shaft located within body; and a shaft engaging feature for selectively engaging the drive shaft (Figs. 12-13; via 92 and/or 94 with the shown extending out shaft, inherently since they are a variable speed roller, will be engaging features will be engaged to the shown shafts).  
Regarding claim 11: wherein a first width of a first roller of the at least two module rollers is different from a second width of a second roller of the at least two module rollers (Figs. 12 & 13; via the shown width of roller 92/94 is different from the width of roller 194).
Regarding claim 23: wherein a predetermined width of tubing is fed using one of the at least two roller modules (Figs. 3 & 12; via “The pouches can be made by cutting various predetermined widths and lengths of material”, the predetermined cut tube fed by rollers 42/42’, 60/62).
Regarding claim 24: wherein the bagmaker receives a command from the controller, the command comprising: a size of tubing to be used for making the bag, and a variably selectable length of the bag to be made (Fig. 3; via controller 99; “The speeds of the variable speed rollers 92, 94, are regulated by inverter controls,…controls regulated by microprocessor 99”; “the microprocessor 99 also controls the timing sequences for making the heat seals 170, 172 and the perforations 180”).
Regarding claim 25: wherein each roller module of the at least two roller modules is individually actionable (Fig. 3; via 60/62 controlled separately from 90 and/or 42/42’).
Regarding claim 26: wherein one of the at least two roller modules comprises: a body for housing a drive shaft engaged with a clutch; 6App. No.: 17/225,839Docket No.: 319378.00018 a clutch gear; a roller gear including a lower roller gear and an upper roller gear for causing the motion of one of the at least two roller modules thereby to feed the tubing; a roller; and a bag feed slot, see for example (Figs. 3, 10, 12; the shown shafts, mechanical and structural parts).  Inherently, the shown belt-controlled rollers will have motor, clutch, and gear assembly.  Further, such claimed mechanism and use of clutch, gear, shafts are very old and inherent to be used.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7, 11, and 22-26 have been considered but are moot because the new ground of rejection adjusted in light of the latest filed amendments.
Applicant argues that the applied art of Benovitz ‘368 fails to disclose the claimed selectively causing a motion of one of the at least two rollers.  The Office given the broadest reasonable meaning to the claimed language and as set forth above, believes that the claimed “at least two roller modules” could mean as two different set of rollers, of which each comprises two separate rollers.  Therefore, the Office believes that ‘368 shows two set or modules of rollers (Fig. 3; via 24/24’, 60/62, and/or 92/94, of which each one is operated and controlled “selectively” and independently via controller 99.
In respect to Applicant’s argument that the applied art ‘368 does not suggest cutting of the bags.  The Office believes that ‘368 clearly indeed suggest the claimed cutting of the bags (Fig. 1; via cut/perforation 180 for the purpose of separating the bags).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731